Citation Nr: 1444244	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1963 to July 1973.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO in Newark, New Jersey.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  Symptoms of right ear hearing loss were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

3.  The currently-diagnosed right ear hearing loss is not causally or etiologically related to service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran has been diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)).    

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends, in essence, that his right ear hearing loss is related to active service, specifically due to working as a radio operator.  See Board hearing transcript pp. 14-15. 

First, the evidence of record demonstrates that the Veteran had currently-diagnosed right ear hearing loss.  See May 2014 VA examination report; 38 C.F.R. § 3.385.  Therefore, a current diagnosis is shown and the first element is met.

Next, the Veteran experienced in-service acoustic trauma.  He is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  At the June 2012 Board hearing, he testified that he served as a radio operator on a ship listening to Morse code through headphones.  

At the May 2014 VA examination, he reported noise exposure as a Morse code copier utilizing headphones and from the gun mount aboard a mine sweeper and guided missile destroyer.  He also reported aviation noise while attached to an aviation squadron in service.  His account of in-service noise exposure is credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, his accounts are found to be sufficiently credible to support a finding of in-service noise exposure and the second element has been met.  

As the Veteran's current right ear hearing loss disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the weight of the evidence demonstrates that he did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  

First, regarding chronic symptoms in service, service treatment records are negative for complaints, treatment, findings, or diagnoses of right ear hearing loss.  Of note, prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

A June 1966 physical for submarine duty notes that the Veteran's ears were clinically normal.  On an associated report of medical history, he denied hearing loss or ear trouble of any kind.  Audiometric testing conducted at the June 1966 physical reflects the following converted auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
25
20

While the June 1966 physical findings indicates audiometric measures outside the "normal" hearing range at 500 and 3000 Hz, a September 1967 discharge and reenlistment physical notes that the ears were clinically normal.  Audiometric testing conducted at the September 1967 service separation physical reflects the following converted auditory thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15

The September 1967 physical findings indicate audiometric measures for the right ear within the "normal" hearing range.  See Hensley, 5 Vet. App. at 157 (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  

A July 1973 service separation physical notes that the ears were clinically normal.  Audiometric testing conducted at the July 1973 service separation physical reflects the following auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15

The July 1973 service discharge physical findings indicate audiometric measures for the right ear within the "normal" hearing range.  See id.  

Although the Veteran testified that he noticed hearing problems during service, he acknowledged that he did not complain to anyone or receive any treatment in service because he "thought it was normal."  Therefore, the contemporaneous medical evidence does not show hearing loss.

Next, as the Veteran's current right ear hearing loss is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R. § 3.303(b).  To this end, post-service evidence does not reflect right ear hearing loss symptomatology for many years after service separation.  A January 2009 private treatment record notes moderate high frequency sensorineural hearing loss in the right ear.  At the June 2012 Board hearing, he testified that he had received hearing aids approximately two years prior (2010).  He also reflected testified that he underwent annual hearing tests while working at a nuclear plant from 2002 to 2008 that he had always "passed."  

The first recorded symptomatology related to right ear hearing loss is found in January 2009, approximately 35 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to right ear hearing loss for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To that end, he testified that he initially did not realize he had hearing loss, but always had to ask people to repeat themselves.  

However, as noted above, at the July 1973 service separation physical the Veteran's ears were clinically normal.  The July 1973 service discharge physical findings indicate audiometric measures for the right ear within the "normal" hearing range.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to right ear hearing loss for more than three decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in July 1973 to the first notation of right ear hearing loss (2009).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Additionally, he has not specifically claimed to have noticed the onset of diminished hearing acuity since service separation.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  For these reasons, the Board finds that the weight of lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.

In addition, as noted above, the first notation of diminished hearing acuity was in January 2009, at least 35 years following service separation in July 1973.  Therefore, right ear hearing loss was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

Nonetheless, as a right ear hearing loss is currently shown and the evidence reflects in-service acoustic trauma, the next question is whether there is a causal relationship (nexus) between the current complaints and the in-service noise exposure.  In this case, the weight of the competent evidence does not attribute the right ear hearing loss to active duty.  

In support of the claim, in a January 2009 private audiological evaluation report, Dr. T.B. opined that it was more than likely that the Veteran's hearing loss was due to his military service.

On the other hand, in May 2014, the Veteran underwent a VA audiological examination at which audiological testing confirmed a current diagnosis of bilateral hearing loss.  The examiner reviewed the claims file, including service treatment records.  The examiner noted the Veteran had in-service noise exposure and occupational noise exposure as an automobile mechanic for six years and currently as a range safety and fire arms instructor with the use of hearing protection devices.  He denied recreational noise exposure, family and otological pathology history, and head or ear trauma.  

The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by service based on that fact that no shift in hearing was seen between the September 1967 reenlistment physical and the July 1973 discharge physical and that both revealed normal puretone thresholds.  The examiner noted no evidence of complaint or treatment of hearing loss during service.

The evidence reflects differing opinions as to whether the Veteran's right ear hearing loss is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board may not, however, reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds that the May 2014 VA examination was adequate for evaluation purposes and highly probative.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  

The VA examination opinion addressed the Veteran's assertions of a relationship between his hearing loss and service, the service treatment records that showed no hearing loss or diminished hearing acuity in service, the lack of complaints of hearing loss during service, the lack of shift in puretone thresholds during service, and exposure to intermittent occupational noise as a mechanic in the years following separation from service.  Based on the above, the Board finds the VA examiner's opinion to be of great probative value.

Conversely, the January 2009 private audiological evaluation opinion noted the Veteran had active service, found he currently had bilateral hearing loss, and opined that his hearing loss was more likely due to his in-service experience.  The evaluation report contains only data and conclusions.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded less probative weight.  The court has held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The medical professional did not provide any rationale as to why the Veteran's current hearing loss is connected to service.  The opinion did not take into account occupational noise exposure, the lack of complaints from the Veteran regarding his hearing during service, or the length of time between service and when he first complained about hearing loss.  As such, the Board accords the private audiological evaluation lesser probative weight.     

Next, the Board has weighed the Veteran's lay statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the May 2014 VA examination report.  

Moreover, while the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses (e.g. that he appreciated diminished hearing acuity), bilateral hearing loss, as defined by VA regulations, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Layno v. Brown, 6 Vet. App. 465(1994); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  

For the reasons stated above, the Board finds that the weight of the evidence is against a finding of nexus between the current claim and service.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for right ear hearing loss and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice in February 2010 of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  While this notice came after the initial adjudication of the claim in May 2009, the claim was subsequently readjudicated, and a statement of the case was issued in March 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, a VA examination report, a copy of the June 2012 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2014.  The examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board remanded the appeal for further development in March 2014.  The agency of original jurisdiction (AOJ) granted service connection for tinnitus and left ear hearing loss, constituting a full grant of the benefits sought on appeal with respect to these issues.  In March 2014 correspondence, the Veteran was requested to provide signed and dated Authorization and Consent to Release Information to VA (VA Form 21-4142) for audiology examinations performed by previous employers.  The Veteran did not provide the requested authorizations or submit any additional private audiology examination reports.  

The Veteran was afforded a VA examination in May 2014 that the Board finds was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


